                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 KELLI JO CARTER-BENSON and
 EDGAR CARTER,
                                                      CV 18-113-GF-JTJ
                    Plaintiffs,
   vs.

                                                           ORDER
 CITY OF GREAT FALLS; ADAM
 OLSON; MICHAEL DRAPER;
 AARON McADAM; WILLIAM
 BROOKS; and JOHN and JANE
 DOES 6-10,

                    Defendants.




      The Court conducted a hearing on all pending motions on January 29,2020.

For the reasons discussed in open court,

      IT IS HEREBY ORDERED:


      1.    Defendants’ unopposed Motion for Leave to Disclose Bryan Enseleit

as an Expert Witness(Doc. 56)is GRANTED. Defendants shall provide a copy of

Mr. Enseleit’s expert report to the Plaintiffs on or before February 5,2020. The

expert report must comply with Fed. R. Civ. 26(a)(2)(B).

      2.    Plaintiffs may retain a rebuttal expert to address the opinions stated in
Mr. Enseleit’s expert report. If Plaintiffs retain a rebuttal expert, Plaintiffs must

provide an expert report to the Defendants on or February 19, 2020.

      3.     The parties may depose Mr. Enseleit and any rebuttal expert retained

by the Plaintiffs.

      4.     Plaintiffs’ Motion in Limine to Exclude the Expert Testimony of

Mr. Enseleit(Doc. 62)is DENIED, without prejudice to renewal.

      5.     Plaintiff Kelli Jo Carter-Benson shall provide a medical release to the

Defendants on or before February 5, 2020, that authorizes her health care providers

to release her medical records to the Defendants.


      DATED this 30th day of January, 2020.




                                           V
                                                'Min Johnston
                                                 United States Magistrate Judge




                                          -2-
